DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
Claim 1 was rejected in the prior Office Action as being anticipated by Choi. The preamble of claim 1 recites “A tissue culture device…”. Applicant asserts that the preamble “gives live, meaning and vitality” to the claim and argues that, in order to function as a tissue culture device, a prior art device must allow fluid in microchannels to perform solute exchange with material in the reservoir. This is not found persuasive, because “a tissue culture device” is a broad term that encompasses flasks, petri dishes, bioreactors, and any number of structures that can be used for tissue culture. It is noted that the preamble limitation of the device being a tissue culture device is separate from the limitation of “wherein the at least one hydrophobic microchannel prevents a solution in the opening of the reservoir portion from filling an internal portion of the at least one hydrophobic microchannel”; the claim, as currently worded, does not require that processing of the solution in the opening be related to tissue culturing in any way. Applicant has also argued that the term “tissue culture device” was not given patentable weight; however, it was noted in the prior Office Action that the preamble recitation of the device being a tissue culture device “does not yield a structural difference between the claimed invention and the prior art beyond the requirement that the prior art device must be structurally capable of conducting tissue culture” (p. 5). The Examiner also asserted that “the prior art device is fully capable of being for tissue culture, because a user could culture a tissue sample within the one or more 
As to Applicant’s argument that the device disclosed by Choi is not capable of functioning such that the reservoirs are filled with a cell culture medium while fluid flow is maintained through the microchannels, this argument is not commensurate in scope with current pending claims, because such a functionality is not positively recited by the claim language.
Applicant has argued that the device disclosed by Choi is not capable of functioning such that the at least one hydrophobic microchannel prevents a solution in the opening of the reservoir portion from filling an internal portion of the at least one hydrophobic microchannel, as set forth in the newly presented amendment to claim 1. Choi discloses at least one microchannel, the at least one microchannel formed by patterning a photoresist on top of a layer (called channel wafer) comprising nanogrates (p. 087105-2 col. 2 para. 2-p. 087105-3 col. 2 para. 1). Thus, the at least one microchannel is bounded by a lower surface defined by the layer comprising the nanogrates and side surfaces defined by the photoresist, the nanogrates imparting hydrophobicity to the at least one microchannel (Abstract, 087105-2 col. 2 para. 2-087105-3 col. 2 para. 1) (Figs. 2-3), and as such the nanogrates form a portion of the at least one microchannel. The fact that the nanogrates have a nanoscale topography and form a portion of the at least one microchannel does not preclude the at least one microchannel disclosed by Choi (it is noted that Choi explicitly uses the term “microchannel”, see p. 087105-2 col. 1 para. 2 and Fig. 3) from reading on the claimed at least one microchannel. It is also noted that the nanogrates need not fill with liquid/conduct fluid during operation in order to be considered part of the at least one microchannel, since it is abundantly clear that the portion of the layer (channel wafer) comprising the nanogrates forms a lower bound of the at least one microchannel and that the at least one microchannel would lack form without said portion of the layer (Fig. 3). In any case, Choi explicitly teaches that the at least one hydrophobic microchannel prevents water in the opening of the reservoir 
The previously presented claim objection and rejections under 35 U.S.C. 112(b) have been withdrawn in view of the amendments filed 1/13/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (effective slip and friction reduction in nanograted superhydrophobic microchannels) (already of record).
Regarding claim 1, Choi et al. discloses a device (p. 087105-2 col. 1 para. 3-p. 087105-3 col. 2 para. 1) (Figs. 2-3) comprising:
a microfluidic layer (called channel wafer) including at least one hydrophobic microchannel (p. 087105-2 col. 1 para. 3-p. 087105-3 col. 2 para. 1) (Fig. 3); and

wherein the at least one hydrophobic microchannel prevents a solution in the opening of the reservoir portion from filling a trough (internal portion) of the at least one hydrophobic microchannel (Abstract, p. 097105-2 col. 1 para. 2-p. 87105-5 col. 1 para. 3, Figs. 1-3). 
Choi et al. does not expressly teach that the device is a tissue culture device. Nonetheless, it has been held that statements in the preamble reciting the purpose or intended use of the claimed invention are evaluated to determine whether the recited purpose or intended use results in a structural difference, or in the case of process claims, manipulative difference, between the claimed invention and the prior art; moreover, if a prior art structure is capable of performing the intended use as recited in the preamble then it meets the claim (MPEP §2111.02). The preamble recitation that the device is a tissue culture device does not yield a structural difference between the claimed invention and the prior art beyond the requirement that the prior art device must be structurally capable of conducting tissue culture. The device disclosed by Choi et al. is structurally the same as the device according to claim 1, as discussed above, and furthermore, the prior art device is fully capable of being for tissue culture, because a user could culture a tissue sample within the one or more microchannels disclosed by Choi et al. at p. 87105-3 col. 1 para. 2-col. 2 para. 1 and Fig. 3. Therefore, the prior art device fully meets claim 1.
Regarding claim 2, Choi et al. discloses wherein the at least one hydrophobic microchannel comprises a bottom surface patterned with a plurality of nanogrates (50 nm ridge width, 180 nm gap, and 500 nm height) (p. 087105-2 col. 1 para. 3-p. 087105-3 col. 2 para. 1) (Figs. 2-3) wherein this surface is a Cassie-Baxter mode surface, as a liquid introduced into the at least one microchannel remains atop 
Regarding claim 4, Choi et al. discloses wherein the at least one hydrophobic microchannel comprises a surface treated surface (p. 087105-2 col. 2 para. 2-p. 087105-3 col. 2 para. 1) (Fig. 2).
Regarding claim 5, Choi et al. discloses wherein the surface treated surface comprises increased surface roughness (p. 087105-2 col. 2 para. 2-p. 087105-3 col. 2 para. 1) (Fig. 2).
Regarding claim 6, Choi et al. discloses wherein the at least one hydrophobic microchannel comprises a plurality of features (nanogrates) each having a height of 500 nm (reads on the claimed value h) (p. 087105-2 col. 2 para. 2-p. 087105-3 col. 2 para. 1) (Fig. 2). Choi et al. further discloses that the at least one hydrophobic microchannel comprises cavities formed between the features, each cavity having a width of 180 nm (reads on the claimed value of b) (p. 087105-2 col. 2 para. 2-p. 087105-3 col. 2 para. 1) (Fig. 2), and that a contact angle of the at least one hydrophobic microchannel is 145°-150° (reads on the claimed value θe) (Fig. 2). Therefore, Choi et al. discloses that                          
                            -
                            
                                
                                    b
                                
                                
                                    2
                                
                            
                             
                            (
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                            e
                                        
                                    
                                    +
                                    1
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            θ
                                            e
                                        
                                    
                                
                            
                            )
                        
                     (equal to the claimed value of hcrit) is at most                         
                            -
                            
                                
                                    180
                                     
                                    n
                                    m
                                
                                
                                    2
                                
                            
                             
                            (
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            145
                                        
                                    
                                    +
                                    1
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            145
                                        
                                    
                                
                            
                            )
                        
                     = ~19.8 nm and at least                          
                            -
                            
                                
                                    180
                                     
                                    n
                                    m
                                
                                
                                    2
                                
                            
                             
                            (
                            
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            150
                                        
                                    
                                    +
                                    1
                                
                                
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            150
                                        
                                    
                                
                            
                            )
                        
                     = ~14.6 nm. Because Choi et al. discloses the feature height (h) of 500 nm being greater than about 14.6-19.8 nm (hcrit), Choi et al. meets the limitation of the at least one hydrophobic microchannel comprising a feature height (h) that is greater than the minimum feature height for sustaining Cassie-Baxter mode (hcrit) as claimed. It is also noted that Choi et al. discloses liquid introduced into the at least one microchannel remains atop the nanograte whereas air pockets are maintained in troughs of nanogrates (i.e., a Cassie-Baxter regime is sustained on the surface) (Abstract, p. 097105-2 col. 1 para. 2-p. 87105-5 col. 1 para. 3, Figs. 1-3) and therefore the feature height is necessarily greater than the minimum feature height for sustaining Cassie-Baxter mode. 

Regarding claim 10, Choi et al. discloses wherein the device is devoid of any material separating the at least one hydrophobic microchannel from the opening in the reservoir portion (p. 087105-3 col. 1 para. 2-col. 2 para. 1) (Fig. 3).
Regarding claim 12, Choi et al. discloses the reservoir portion, as set forth above, wherein the reservoir portion comprises an inlet (top opening of reservoir portion wherein liquid is introduced) and an outlet (bottom opening of reservoir portion through which liquid is conveyed to the at least one hydrophobic microchannel) wherein the at least one hydrophobic microchannel is in fluid communication with the inlet and the outlet (p. 097105-2 col. 1 para. 2-p. 87105-3 col. 2 para. 1) (Fig. 3).
Regarding claim 13, Choi et al. discloses wherein the at least one hydrophobic microchannel comprises multiple hydrophobic microchannels (p. 087105-2 col. 2 para. 2-p. 087105-3 col. 2 para. 1) (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (effective slip and friction reduction in nanograted superhydrophobic microchannels) (already of record) in view of Iliescu et al. (A practical guide for the fabrication of microfluidic devices using glass and silicon) (already of record).
Regarding claim 3, Choi et al. discloses wherein the at least one hydrophobic microchannel comprises silicon surface-treated by etching (p. 087105-2 col. 2 para. 2-p. 087105-3 col. 2 para. 1).
Choi et al. is silent as to the hydrophobic microchannel comprising a material selected from the group consisting of polydimethylsiloxane (PDMS), polystyrene, surface- treated glass, and combinations thereof.
Iliescu et al. discloses that both silicon and glass are materials widely used as substrates for microfluidic devices (p. 016505-1 para. 1-p. 016505-3 para. 1), including substrates that are patterned by etching processes (p. 016505-6 para. 1-para. 4), and that glass provides the advantage of giving optical transparency to the device (Table 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the silicon material of the at least one hydrophobic microchannel disclosed by Choi et al. with glass, as Iliescu et al. discloses that it was known in the art to use glass as a material in a microfluidic device to achieve optical transparency, and the skilled artisan would have been motivated to use an optically transparent material for forming the at least one hydrophobic microchannel in order to allow a user to easily observe fluid behavior within the at least one microchannel during operation. 
Regarding claim 7, Choi et al. discloses wherein the reservoir portion comprises silicon surface-treated by etching (p. 087105-2 col. 2 para. 2-p. 087105-3 col. 2 para. 1).

Iliescu et al. discloses that both silicon and glass are materials widely used as substrates for microfluidic devices (p. 016505-1 para. 1-p. 016505-3 para. 1), including substrates that are patterned by etching processes (p. 016505-6 para. 1-para. 4), and that glass provides the advantage of giving optical transparency to the device (Table 1).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to replace the silicon material of the reservoir portion disclosed by Choi et al. with glass, as Iliescu et al. discloses that it was known in the art to use glass as a material in a microfluidic device to achieve optical transparency, and the skilled artisan would have been motivated to use an optically transparent material for forming the reservoir portion in order to allow a user to easily observe fluid behavior within the device during operation. 
Regarding claim 9, Choi et al. discloses that the microfluidic layer comprising the at least one hydrophobic microchannel formed therein is a first silicon substrate surface-treated by etching and that the reservoir portion is a second silicon substrate surface-treated by etching (p. 087105-2 col. 2 para. 2-p. 087105-3 col. 2 para. 1) (i.e., the reservoir portion and the hydrophobic portion comprise the same material), wherein the reservoir portion is positioned atop the microfluidic layer (Fig. 3).
Choi et al. is silent as to the reservoir portion and the hydrophobic portion comprising different materials.
Iliescu et al. discloses that both silicon and glass are materials widely used as substrates for microfluidic devices (p. 016505-1 para. 1-p. 016505-3 para. 1), including substrates that are patterned by etching processes (p. 016505-6 para. 1-para. 4), and that glass provides the advantage of giving optical transparency to the device (Table 1).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (effective slip and friction reduction in nanograted superhydrophobic microchannels) (already of record) in view of Ingram et al. (US Patent Application Publication 2014/0093962) (already of record) and Prabhakarpandian et al. (US Patent Application Publication 2014/0255961) (already of record).
Regarding claim 14, Choi et al. discloses that each hydrophobic microchannel of the plurality of hydrophobic microchannels forms a superhydrophobic microchannel through which fluid can flow from an inlet to an outlet such that a Cassie-Baxter regime is obtained by the fluid in the microchannel (Abstract, p. 097105-2 col. 1 para. 2-p. 87105-5 col. 1 para. 3, Figs. 1-3). Choi et al. discloses that the hydrophobic microchannels can be used in a variety of engineering applications (p. 087105-7 col. 1 para. 2-col. 2 para. 3). 
Choi et al. is silent as to a shape and geometry of the hydrophobic microchannels mimicking the shape and geometry of blood vessels in a capillary network.
Ingram et al. discloses a device comprising a microfluidic layer including a hydrophobic microchannel (para. 52-56) (Figs. 1-4 and 7, sheets 1-4 and 7 of 32) wherein a Cassie-Baxter fluid mode can be obtained (para. 61-63), wherein the hydrophobic microchannel is useful in conducting cell studies 
Furthermore, Prabhakarpandian et al. discloses a microfluidic device comprising a plurality of microchannels wherein a shape and geometry of the microchannels mimics the shape and geometry of blood vessels in a capillary network (para. 22-25) (Fig. 1a, sheet 1 of 12), the microchannels configured to provide a model of the microenvironment of blood vessels in the human body (para. 6, 22), e.g., to model the behavior of a cancer cell (para. 33).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the hydrophobic microchannels disclosed by Choi et al. such that a shape and geometry thereof mimics the shape and geometry of blood vessels in a capillary network, as the skilled artisan would have been motivated to use the microchannels to culture cancer cells, in view of Ingram et al.’s teaching that hydrophobic Cassie-Baxter mode microchannels are useful in culturing cancer cells that mimic cancer behavior in the body, and because Prabhakarpandian et al. discloses that it was known in the art of microfluidic devices to form microchannels having a shape and geometry mimicking that of blood vessels in a capillary network to provide an accurate model of cancer cell behavior in such an environment in the body. Therefore, the skilled artisan would have found it obvious to modify the hydrophobic microchannels in such a manner to accurately model cell behavior, e.g. cancer cells, in a microenvironment of the human body, thereby enhancing the experimental utility of the device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799